Citation Nr: 1738196	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-26 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative disc disease of the lumbar spine (hereinafter "a back disability") in excess of 10 percent from December 10, 2008.

2.  Whether a separate compensable rating is warranted for right lower extremity radiculopathy.

3.  Entitlement to a higher initial disability rating for left Achilles tendon rupture status post-surgery (hereinafter "a left foot disability") in excess of 20 percent from December 10, 2008.

4.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (appellant)


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1994 to January 2006, and from May 2007 to October 2007.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Anchorage, Alaska, which, in pertinent part, denied service connection for a dental disability, to include the residuals of dental surgery, and sleep apnea.  In the September 2009 rating decision, the RO, in pertinent part, granted service connection for a left foot disability, assigned a 20 percent initial disability rating from December 10, 2008, and granted service connection for a back disability, and assigned a 10 percent initial rating from December 10, 2008.  

As the Veteran disagreed with the initial ratings assigned following service connection for left foot and back disabilities, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the rating issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

In April 2017, the Veteran testified at a Board videoconference hearing at the local RO in Anchorage, Alaska, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).

The issue of whether separate compensable ratings for associated neurological abnormalities of the back disability are warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period from December 10, 2008, the Veteran's back disability was manifested by pain, painful motion, and chronic muscle spasms that resulted in altered gait, and thoracolumbar forward flexion, at worse, of 40 degrees.

2.  For the initial rating period from December 10, 2008, the Veteran's back disability did not manifest as ankylosis of any kind.

3.  For the initial rating period from December 10, 2008, the service-connected left foot disability was manifested by no more than a moderately severe foot injury.

4.  The Veteran underwent dental surgery during service, and did not sustain any dental trauma during service

5.  The Veteran does not have a current dental disorder for VA compensation purposes.

6.  The Veteran is currently diagnosed with sleep apnea.

7.  The Veteran did not have symptoms of sleep apnea during service, or sustain a relevant in-service event, injury or disease.

8.  The currently diagnosed sleep apnea is not related to service or any period of ACDUTRA service.

9.  It is not possible to differentiate the right lower extremity symptoms of pain and numbness associated with the service-connected back disability from the right lower extremity pain and numbness associated with the nonservice-connected right leg tarsal tunnel syndrome.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period from December 10, 2008, the criteria for a higher initial disability rating of 20 percent for the service-connected back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).

2.  For the period from December 10, 2008, the criteria for a higher initial disability rating in excess of 20 percent for the service-connected left foot disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2016).

3.  The criteria for service connection for a compensable dental disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2016).

4.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA satisfied its duty to notify regarding the issues of higher initial disability ratings for the service-connected left foot and back disabilities, as no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

In June 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for service connection for sleep apnea, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2009 rating decision from which the instant appeal arises.  Further, the issue of service connection for sleep apnea was readjudicated in a September 2011 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with VA examinations for back and left foot disabilities in July 2009.  The VA examination reports include all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability. 

The Veteran has also submitted VA and private treatment records and a letter from private physicians dated from 2011 to 2017.  The Veteran testified at the April 2017 Board videoconference hearing that he felt that the (now submitted) private treatment records would be an adequate representation of the current back disability.  The Veteran also testified that the left foot disability had not worsened since the initial rating decision in September 2009 by the RO, and was asserting that the symptoms of the left foot disability warranted a higher (30 percent) rating.  The Board finds that the July 2009 VA examinations for left foot and back disabilities, when considered alongside the subsequently submitted private treatment records and the Veteran's assertions, are adequate to assist determining the severity of the service-connected back and left foot disabilities, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, there is no duty to provide an additional examination or medical opinion regarding the appeals for higher initial ratings for the current back and left foot disabilities.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to the claim for service connection for sleep apnea and the claimed dental disability.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81-82 (2006).

As discussed below, the Board finds that the weight of the evidence shows that sleep apnea, or symptoms of sleep apnea, and the claimed dental disability, did not have onset during any period of ACDUTRA or active military service; therefore, there is no in-service injury, disease, or event to which any current sleep apnea disability or claimed dental disability could be related.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Thus, the Board finds that the competent medical evidence of record is sufficient to decide the issue of service connection for sleep apnea and service connection for a claimed dental disability, and no VA examination is necessary to render a decision on these issues.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the course of the hearing, the VLJ advised the Veteran of the elements needed to establish service connection and higher disability ratings, and posed several questions in order to elicit the kind of information and evidence needed to support the claims, including private treatment records and additional lay evidence.  The VLJ held the record open for 30 days for the Veteran to submit additional evidence, including lay statements from his spouse.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Legal Authority

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional impairment under 
VA regulations, and the rating schedule contains several provisions, such as 
38 C.F.R. §§ 4.40 , 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Initial Rating Analysis for a Back Disability

For the period from December 10, 2008, the back disability is initially rated at 
10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5243.

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 
12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note (1). 

For VA compensation purposes under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

In September 2009, the Veteran asserted the service-connected back disability manifested with symptoms that more nearly approximated at least a 20 percent rating, and requested a higher initial disability rating than 10 percent.  See September 2009 Notice of Disagreement.

For the rating from December 10, 2008, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a rating of 20 percent for a back disability, but no higher, have been met for thoracolumbar flexion, at worse, of 40 degrees, muscle spasms, and affected gait (DC 5243).  For the entire rating period from December 10, 2008, the Veteran's back disability manifested by painful motion, chronic muscle spasms that caused an altered gait, and limited range of motion of thoracolumbar flexion, at worse, of 40 degrees.  

A July 2009 VA examination report reflects that the Veteran experienced muscle spasms, painful motion, decreased motion, and guarding.  Various VA and private treatment records reflect reports of chronic muscle spasm.

The Veteran testified at the April 2017 Board hearing that, during the period from December 10, 2008, he experienced chronic muscle spasms in the back, had an altered gait, and guarding due to the muscle spasms.  The Board finds the Veteran's testimony on the symptoms to be competent, credible, and probative.  The Veteran's description of the symptoms of the current back disability are consistent with the findings, histories, and complaints recorded in the private and VA treatment records.  

Further, in a November 2011 private treatment record, a private physician reported a thoracolumbar forward flexion range of motion limited to 40 degrees.  In a February 2010 VA treatment record, the Veteran's thoracolumbar forward flexion range of motion was limited to 40 degrees.

The Board finds that this level of impairment is consistent with a 20 percent schedular rating; therefore, under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a disability rating of 20 percent, but no higher, has been met for this rating period.  4.3, 4.7.  The Veteran has not asserted, and the evidence does not show, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine during the period from December 10, 2008; therefore, a rating in excess of 20 percent is not warranted for this period.  4.3, 4.7.

The Board finds that, under the Formula for Rating Intervertebral Disc Syndrome (DC 5243) based on incapacitating episodes, a rating in excess of 20 percent is not warranted for the back disability for the period from December 10, 2008.  While the Veteran has reported frequent back pain alleviated by rest and medication, he has not reported, and the evidence does not show, any physician-prescribed bed rest for a period of any duration due to symptoms of the back disability during a 12 month period at any time during the rating from December 10, 2008; therefore, a higher rating under the Formula for Rating Intervertebral Disc Syndrome (DC 5243) is not warranted.  

For the rating period from December 10, 2008, as between the two methods for rating the back disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), the General Rating Formula for Diseases and Injuries of the Spine is more advantageous to the Veteran, as he would receive a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from December 10, 2008, the back disability warrants a 20 percent disability rating under Diagnostic Code 5243.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Initial Rating Analysis of a Left Foot Disability

The Veteran contends that the left foot disability has been manifested by more severe symptomatology than that contemplated by the 20 percent initial disability rating.  Specifically at the April 2017 Board hearing, the Veteran testified that he has chronic pain in the left foot every day, as well as difficulty running and kneeling.  Further, the Veteran testified that the left foot disability has exhibited the same symptoms since the claim for service connection in December 2008, and has not worsened.

The Veteran is in receipt of a 20 percent initial disability rating for the entire rating period on appeal from December 10, 2008 under Diagnostic Code (DC) 5284.  DC 5284, which provides ratings for "other foot injuries" not specifically provided for in the schedular rating criteria, provides a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.  

The Board finds that the weight of all the lay and medical evidence is against assignment of a disability rating in excess of 20 percent for the entire rating period from December 10, 2008 because the left foot symptomatology and impairment more nearly approximate moderately severe foot injury, and do not more nearly approximate a severe left foot injury so as to warrant the next higher rating of 
30 percent.  38 C.F.R. § 4.71a, DC 5284.  

At VA examination in July 2009,  the Veteran reported constant left foot discomfort or pain.  The Veteran reported unable to stand for more than a few minutes, and being unable to walk more than a few yards before the onset of pain.  Upon examination in July 2009, the VA examiner noted no instability, or incoordination.  The VA examiner assessed there was pain, stiffness, weakness, and decreased speed of motion of the joint.  The July 2009 VA examiner indicated that the Veteran did not use an assistive device.  The July 2009 VA examiner indicated that examination of the left foot revealed a mild deformity and tenderness.  The July 2009 VA examiner diagnosed residuals of left Achilles tendon rupture and surgery, opined that there was no significant occupational effects, and assessed mild problems shopping, moderate problems doing chores, and that exercise, sports, and recreation were prevented by the left foot disability.  

VA treatment records during this period show a similar disability picture.  VA treatment records reflect reports of chronic left foot pain, and treatment in the form of over-the-counter medication and home physical therapy.

Based on the foregoing, the Board finds that this disability picture does not more nearly approximate severe foot disability of the Veteran's left foot, so does not warrant a higher rating than 20 percent for the left foot at any point during the rating period from December 10, 2008.  The July 2009 VA examination reports showed no limitation of motion.  The record reflects chronic pain, as well as medical assessments of mild tenderness in the left foot.

While the Veteran has asserted his left foot pain is worse than the moderately severe rating assigned by the RO in September 2009 for the initial rating period from December 10, 2008, the evidence reflects the Veteran only described the left foot pain as chronic and constant, and the evidence does not show that pain was worse than moderately severe; therefore, the Board finds that the weight of the evidence demonstrates that, on average, left foot pain was at the moderately severe level but did not rise to a severe level of pain.  Moreover, severe pain by itself does not more nearly approximate the impairment contemplated for severe injury to the foot.  In this case, the evidence of record shows no limitation of motion to approximate a disability picture of severe injury.  See July 2009 VA examination report.  Moreover, the July 2009 VA examiner indicated that joint function of the left foot was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use, which findings are also inconsistent with severe impairment of the foot.  For these reasons, there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, or lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca at 206-07.  

Moreover, the Veteran indicated generally that he cannot stand or walk very far before the onset of pain, but did not indicate that pain limits his ability to walk or stand.  Additionally, a May 2013 VA treatment record reflects that the Veteran reported being able to walk on the left foot and being able to exercise five days a week.  This functional impairment does not rise to the level of impairment contemplated for severe foot injury.  Finally, the weight of the evidence shows that the Veteran did not have marked deformity, accentuated pain on manipulation, or characteristic callosities of the left foot.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for a left foot disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, the weight of the lay and medical evidence shows no weak foot, pes cavus, hallux rigidus, metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 U.S.C.A. § 4.71a, 
DC 5277-5283.  The Board has considered all the symptoms and impairment related to the left foot disability in assigning the 20 percent rating for moderately severe foot disability, and as discussed above, all the symptoms and impairment (pain, stiffness, weakness, decreased speed of motion of the joint, mild deformity, and tenderness) have been found to be, at worse, moderately severe.  Awarding the Veteran a separate rating based on these same symptoms constitutes prohibited pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  Additionally, the Veteran is service connected for the left foot surgical scar at 10 percent for the initial rating period on appeal.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a higher initial disability rating in excess of 20 percent for the left foot disability for the entire initial rating period from December 10, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.


Extraschedular Referral Analysis

The Board had also considered whether an extraschedular rating is warranted for the service-connected left foot and back disabilities for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back and left foot disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has manifested in painful movement, muscle spasms, and limitation of motion due to pain.  The schedular criteria for rating back disabilities specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath at 592 (read together with schedular rating criteria, 38 C.F.R. 
§§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton at 4 (the majority of 38 C.F.R. 
§ 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, rotation of the spine, and incapacitating episodes.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the back disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

In this case, for the entire rating period on appeal, considering the lay and medical evidence, the Veteran's left foot disability was manifested by symptoms and impairment that more nearly approximate moderately severe foot injury due to such symptoms as left foot pain, tenderness, and functional impairment of limited walking, kneeling, and standing.  The Veteran has indicated that the functional limitation with respect to walking, kneeling, and standing, is due to pain, which is contemplated as one of the orthopedic factors.  See DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan at 436 (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  
The Board has also considered whether alternate ratings are warranted based on other criteria for rating disabilities of the feet, so considered other potentially applicable rating criteria.  See 38 C.F.R. § 4.71a, DCs 5276 to 5283.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected left foot disability, and referral for consideration of an extraschedular evaluation is not warranted. 
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.      
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the service-connected left foot and back disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  January 2017 VA treatment records reflect that the Veteran is employed as a contracting officer, and the Veteran has not asserted a claim for individual unemployability due to the service-connected disabilities.  For these reasons, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In this case, a dental disability, to include residuals of dental surgery, and sleep apnea are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection for a Dental Disorder for Compensation Purposes

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 
38 C.F.R. § 3.381(b)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2016). 38 C.F.R. § 3.381(a).  In this case, the Veteran has not asserted, and the evidence does not reflect, seeking service connection solely for outpatient dental treatment.

The Veteran asserts having a dental disability, including residuals of dental surgery.  Specifically, at the April 2017 Board hearing, the Veteran testified to having dental surgery (wisdom teeth removed) during active duty, and that this procedure had caused permanent nerve damage.

The Board finds that the Veteran had dental surgery during service.  Service treatment records reflect that wisdom tooth removal surgery was performed on or about November 1997.  The Veteran has not asserted, and the evidence does not reflect, any dental trauma during active service or during any period of ACDUTRA.

After reviewing all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran has a dental disability subject to VA compensation.  Service treatment records do not reflect any complaints of dental trauma while on active duty.  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Further, the Board notes that the service treatment record does not convey any other dental disability for which the Veteran may be entitled to service connection for compensation purposes.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted.  See Brammer, 3 Vet. App. at 225.  

The weight of the evidence demonstrates that the Veteran did not suffer tooth loss in service resulting from the loss of substance of the body of the maxilla or mandible caused by in-service dental trauma or disease, other than from a routine wisdom tooth removal surgery.  Further, the Veteran has not been diagnosed with any other dental disability which may be subject to service connection for compensation purposes.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection for Sleep Apnea

The Veteran has advanced that sleep apnea that was diagnosed in March 2008 after service originated in active service, as evidenced by the lay statements alleging in-service symptoms.  The Veteran has generally asserted that the sleep symptoms started during service, and the Veteran's wife has specifically asserted that the Veteran's symptoms started on or about 2003 during service when they met.  See May 2017 Spouse's statement. 

The Board finds the Veteran has a current diagnosis of sleep apnea.  A March 2008 private polysomnogram report reflects a post-service diagnosis of sleep apnea.  Current disability is not in question  

The Board finds that the weight of the evidence shows that the Veteran did not sustain any relevant in-service injury or disease during service or any period of ACDUTRA service.  In this case, the service treatment records are absent any complaint, symptom, diagnosis, or treatment for sleep apnea, and do not include history or complaints of cessation of breathing while sleeping.  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012).  

The service treatment records appear to be complete, and complaints of sleep apnea symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of, or sought treatment for, a number of medical problems during service, including back pain, shoulder pain, left foot pain, dental problems, and cardiovascular problems.  As the Veteran was willing to seek treatment for internal problems such as cardiovascular problems, presumably, the Veteran would have also sought treatment for other internal problems or symptoms, such as sleep apnea symptoms, had such occurred in service or any period of ACDUTRA service.  As a result, the absence of any in-service or any period of ACDUTRA service complaint, symptom, finding, or reference to treatment for sleep apnea related symptoms weighs against a finding that the Veteran incurred sleep apnea in service or any period of ACDUTRA service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Further, in all medical examinations during service and during ACDUTRA service, there were no clinical findings of sleep apnea symptoms or complaints, and the Veteran denied sleep trouble, chronic coughing, and coughing at night in all the contemporaneous reports of medical history prior to being diagnosed with sleep apnea in March 2008.

The lay statement submitted by the Veteran's spouse in May 2017 reflects that during the period from 2003 (when they met) she witnessed pauses in breathing, snoring, sleep problems, and informed the Veteran that he might have a sleep disorder.  Service treatment records, including periodic in-service examinations, from 2003, as noted above, reflect no indication of symptoms or trouble with sleeping, and the Veteran denied coughing, sleep problems, or coughing at night in the contemporaneous reports of medical history.  The Veteran's spouses statements, along with the Veteran's testimony at the April 2017 Board hearing, describe the Veteran as having trouble sleeping, being fatigued, cessations of breathing at night, and snoring.  The Veteran's testimony and the Veteran's spouse's statements are more remote in time than the Veteran's own lay histories reported during service and service treatment records, and are inconsistent with, and outweighed by, the Veteran's more contemporaneous in-service histories and medical record; therefore, these more recent statements have less probative value than the in-service statements by the Veteran during the service examinations.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  

For these reasons, the Board finds that the preponderance of the evidence is against service connection for sleep apnea, the claim must be denied, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the period on appeal from December 10, 2008, a higher initial rating of 20 percent for a back disability, but no higher, is granted.

For the period on appeal from December 10, 2008, a higher initial rating in excess of 20 percent for a left foot disability is denied.

Service connection for a dental disorder for the purpose of obtaining VA compensation is denied.

Service connection for sleep apnea is denied.


REMAND

Whether a Separate Rating for Right Lower Extremity Radiculopathy

Note 1 under the General Rating Formula for Diseases and Injuries of the Spine requires any associated objective neurologic abnormalities to be rated separately.  VA treatment records and VA examinations show that the Veteran has endorsed multiple symptoms of pain and numbness, including right leg radiculopathy, throughout the course of this appeal.  See February 2010 VA treatment record (an electromyogram reflecting that the right lower extremity abnormalities were due to right leg tarsal tunnel syndrome and not due to any lumbosacral radiculopathy).  The RO denied a claim for a right lower extremity condition due to a back disability in a March 2011 rating decision due to the February 2010 VA treatment record; however, the Veteran reported right lower extremity symptoms of pain and numbness, including right leg radiculopathy, that have been associated with the service-connected back disability.  See May 2013 VA treatment record (a physician stating that the radiating right leg pain and numbness are due to the Veteran's back disability, not the right leg tarsal tunnel syndrome).  It is unclear from the record whether the neurologic abnormalities are associated with the service-connected back disability or the nonservice-connected right leg tarsal tunnel syndrome; therefore, the Board finds a remand for an examination is necessary to help determine whether the Veteran has any neurological abnormalities associated with the back disability, including whether there are any neurological abnormalities associated with the service-connected back disability versus the nonservice-connected right leg tarsal tunnel syndrome.  

Accordingly, the issue of whether separate compensable ratings for associated neurological abnormalities are warranted is REMANDED for the following action:

1.  Schedule VA examination(s) to help determine whether there are any neurological disabilities associated with the back disability, including for right leg radiculopathy.  All indicated and necessary tests should be conducted.  For each diagnosed neurological abnormality, the examiner should provide the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that each diagnosed neurological abnormality is associated with the service-connected back disability (versus the nonservice-connected right leg tarsal tunnel syndrome)? 

If the examiner is unable to differentiate the diagnosed between the symptomatology of the neurological abnormalities from the service-connected back disability or the nonservice-connected right leg tarsal tunnel syndrome without resorting to speculation, the examiner should explicitly state so and provide a rationale. 

2.  Then, readjudicate the issue of whether separate ratings for associated neurologic abnormalities are warranted. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that  are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


